DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed June 15, 2021.  Claims 2-21 are presently pending and are presented for examination.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)  
The disclosures of the prior-filed application, Application Nos. 16/720,021, 15/665,025, 14/713,362, 13/788,359, 61/609,767 and 61/608,005, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

With reference to claims 2, 13 and 21, the priority applications, as well as the current Written Description, fails to provide support for localizing a plant within a two-dimensional area as recited in “localizing a plant…within a two-dimensional area in the image”. More so, localization is not even described in the Written Description.

With reference to claims 2, 13 and 21, the priority applications, as well as the current Written Description, fails to provide support for selecting a particular spray treatment based on parameters of plants treated during a previous pass through the field, as recited in “selecting…a spray treatment …based on…parameters describing a plurality of prior plants treated on a previous farming pass through the field”.

With reference to claim 4, the priority applications, as well as the current Written Description, fails to provide support for using a first spray treatment during a first pass through a field and using a second spray treatment, different from the first spray treatment, during a second pass through the field.

The Applicant may remove the features or change the present application into a continuation-in-part patent application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 21, 2021 and January 11, 2022 are in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6 and 14 are objected to for the misspelling of “distinct” in the last line of the claims.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 2, 4, 6-21 recite “localized” or “localizing”; however, nowhere in the Written Description does it describes or gives examples of what comprises “localized” or “localizing”.

Claims 2, 13 and 21 recite “selecting…a spray treatment …based on…parameters describing a plurality of prior plants treated on a previous farming pass through the field”; however, this feature is not described in the Written Description.

Claim 4 recites using a first spray treatment during a first pass through a field and using a second spray treatment, different from the first spray treatment, during a second pass through the field.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 8, 11, 13, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 4, 11, 13, 19 and 20 recite the limitation "the current pass".  There is insufficient antecedent basis for this limitation in the claim. It appears that these portions should recite “the current farming pass” as recited in other claims.

The term “unique” in claims 8 and 16 is a relative term which renders the claims indefinite. The term “unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0180549, to Siemens et al. (hereinafter Siemens).

As per claim 2, and similarly with respect to claims 11 and 21, Siemens discloses a method comprising: accessing an image of a field comprising a plurality of plants, the image captured on a current farming pass in the field (e.g. see Figs. 1 and 10, and para. 0100, wherein a system 100 for automated in situ identification of plants is provided including an image-sensor system 120); segmenting the image into a plurality of regions, each region of the plurality of regions localizing a plant of the plurality of plants within a two-dimensional area in the image (e.g. see Fig. 10, wherein the plants are localized within a two-dimensional box); selecting, for a localized plant of the plurality of plants, a spray treatment for the localized plant based on characteristics of the localized plant (e.g. see Fig. 10, and paras. 0100-0107, wherein particular plants are identified and treated) and parameters describing a plurality of prior plants treated on a previous farming pass through the field (e.g. see paras. 0017, 0039 and 0071, wherein the system is also used for fertilization; the Office notes that it would be expected that a fertilization process would be done on a first pass at a first time and a treatment would be performed on a second pass at a second time, such as application of pesticides, herbicides or hormones, which would be based upon the particular plant type previously treated with fertilization); and sending treatment instructions for the localized plant to a nozzle of a farming machine, the treatment instructions indicating the selected spray treatment to apply to the localized plant as the farming machine travels through the field during the current farming pass (e.g. see paras. 0011 and 0017, wherein one or more spray nozzle are used for treatment).  

As per claim 3, Siemens discloses the features of claim 2, and further discloses wherein the previous farming pass occurs during a first period of time and the current farming pass occurs during a second period of time after the first period of time (e.g. see paras. 0017, 0039 and 0071, wherein the system is also used for fertilization; the Office notes that it would be expected that a fertilization process would be done on a first pass at a first time and a treatment would be performed on a second pass at a second time, such as application of pesticides, herbicides or hormones, which would be based upon the particular plant type previously treated with fertilization).

As per claim 4, Siemens discloses the features of claim 2, and further discloses wherein the farming machine previously treated the plurality of prior plants with a first spray treatment on the previous farming pass through the field and treats the localized plant with a second spray treatment different from the first spray treatment on the current pass (e.g. see paras. 0017, 0039 and 0071, wherein the system is also used for fertilization; the Office notes that it would be expected that a fertilization process would be done on a first pass at a first time and a treatment would be performed on a second pass at a second time, such as application of pesticides, herbicides or hormones, which would be based upon the particular plant type previously treated with fertilization).

As per claim 5, Siemens discloses the features of claim 2, and further discloses wherein the image is captured by the farming machine during the current farming pass in the field (e.g. see Figs. 1 and 10, and para. 0100, wherein a system 100 for automated in situ identification of plants is provided including an image-sensor system 120).

As per claim 6, and similarly with respect to claim 14, Siemens discloses the features of claims 2 and 13, respectively, and further discloses further comprising: identifying a first distinct plant having a first plant portion overlapping a second plant portion of a second distinct plant as the localized plant (e.g. see para. 0017, wherein the system determines that the plants require thinning, which would include when plants are overlapping); in response to identifying the overlapping plant portions, generating a plant pattern to identify two sets of plants, a first set of plants to be retained in the field and including at least the localized plant, and a second set of plants to be removed from the field and including at least the second distinct plant (e.g. upon determining thinning is necessary, one or more plants would be removed and one or more other plants would be retained).

As per claim 7, and similarly with respect to claim 14, Siemens discloses the features of claims 2 and 13, respectively, and further discloses wherein selecting the spray treatment is based on an amount of overlap of the localized plant in a region of the plurality of regions with a second plant in a second region of the plurality of regions (e.g. see para. 0017, wherein the system determines that the plants require thinning, which would include when plants are overlapping; the Office further notes that an amount of overlap may include any overlap).

As per claim 8, and similarly with respect to claim 14, Siemens discloses the features of claims 2 and 13, respectively, and further discloses wherein segmenting the image into a plurality of regions and each region of the plurality of regions localizing a plant further comprises: identifying a point of interest within a region of the plurality of regions; determining that the point of interest indicates a unique feature of a plant (e.g. wherein leading and trailing edges are determined, which comprises a unique feature); determining properties of the point of interest and the region based on a set of cultivation parameters (e.g. wherein leading and trailing edges are determined, which comprises cultivation parameters for thinning); and localizing the plant in the region based on the properties of the point of interest and the set of cultivation parameters (e.g. by determining the leading and trailing edges of the plant, the plant is localized in the boxes shown in Fig. 10).

As per claim 9, and similarly with respect to claim 17, Siemens discloses the features of claims 2 and 13, respectively, and further discloses wherein sending treatment instructions further comprises: determining an acceleration of the farming machine; estimating, based on the acceleration, an amount of time until the nozzle of the farming machine is positioned to treat the localized plant; sending, with the treatment instructions, the amount of time to the nozzle, the amount of time indicating how long to wait before the nozzle dispenses the spray treatment to treat the localized plant (e.g. see paras. 0016, 0042 and 0093, wherein the position of the implement is determined in real time meaning that there would be a determination on when the implement would be over the plant to be treated, with respect to the camera; the Office further notes that the Written Description of the present invention indicates any suitable measurement mechanisms can be use (e.g. see p. 16, lines 12-13).

As per claim 10, and similarly with respect to claim 18, Siemens discloses the features of claims 2 and 13, respectively, and further discloses wherein selecting a spray treatment for the localized plant comprises: determining, based on information from the previous pass, if a first substance or a second substance is suitable for removing the localized plant from the field; and selecting the first substance or the second substance as the spray treatment based on the determination (e.g. see para. 0074, wherein a 5% or 10% acid solution is used; also see Table 1).

As per claim 11, and similarly with respect to claim 19, Siemens discloses the features of claims 2 and 13, respectively, and further discloses further comprising treating the localized plant with the nozzle on the current pass by executing the treatment instructions with the farming machine (e.g. see paras. 0011 and 0017, wherein one or more spray nozzle are used for treatment).  

As per claim 12, and similarly with respect to claim 20, Siemens discloses the features of claims 2 and 13, respectively, and further discloses wherein selecting a spray treatment is based on a cost value of removing the localized plant from the field, wherein the cost value represents a measure of a benefit of removing the localized plant versus a detriment of retaining the localized plant (e.g. see at least Table 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3663